Citation Nr: 0322983
Decision Date: 09/05/03	Archive Date: 01/21/04

Citation Nr: 0322983	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  96-41 800	)	DATE SEP 05, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right 
inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


VACATUR

On June 10, 2003, the Board of Veterans' Appeals (Board) 
entered a decision in this appeal denying the benefit sought.  
The Board subsequently received documentary evidence from his 
surviving spouse that the veteran had died on November [redacted]
, 
2002, during the pendency of his appeal.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because the 
Board promulgated a final decision after the veteran died, 
that decision must be vacated as moot.  

Accordingly, the Board will vacate the June 10, 2003, 
decision in this appeal pursuant to 38 C.F.R. § 20.904 (2002) 
as beyond its jurisdiction to promulgate and in order not to 
prejudice any derivative claim brought by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (2002).  


ORDER

The Board decision of June 10, 2003, in the above-captioned 
appeal is vacated.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).  





Citation Nr: 0312390	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right 
inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This issue was before the Board in September 2000 
when it was remanded for the issuance of a statement of the 
case (SOC).  It was again before the Board in August 2002, 
but was remanded for additional development.   

In July 2000, a hearing was held at the St. Petersburg RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
matter is once again before the Board for appellate 
consideration.  Although the issue has been certified as 
entitlement to service connection, this issue is construed to 
include the question of whether a grant of service connection 
for right inguinal hernia repair residuals is protected by 
law.  


FINDINGS OF FACT

1.  In April 1946, the veteran submitted a claim for 
disability compensation based, in part, on a hernia for which 
he required surgery in June 1945.

2.  By rating action in May 1946, the RO granted service 
connection for a herniorrhaphy scar on the right.  

3.  By rating action in May 1997, the RO indicated that they 
were taking corrective action to show that the veteran was 
service connected for residuals of a left hernioplasty, 
previously shown as right. 




CONCLUSION OF LAW

The grant of service connection for residuals of a right side 
inguinal hernia repair is protected by law and is not subject 
to severance.  38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 
3.957 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in November 2001, which informed him of 
what evidence VA needed from him in order to establish his 
claims for, inter alia, entitlement to service connection for 
residuals of a right hernioplasty.  Additionally, the RO 
informed the veteran of what was necessary to establish his 
claim for service connection in its January 2002 rating 
decision.       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the supplemental 
statement of the case (SSOC), issued in January 2002, 
informed him that, provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2002), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2002).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  The veteran was informed by letter in 
November 2002 that the Board was undertaking additional 
development regarding his claim and was requested to provide 
VA with the names, addresses, and approximate dates of 
treatment for all health care providers where he had been 
treated for inguinal hernia repair.  He did not respond to 
this request.  Given the foregoing, the Board finds that VA 
has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

Initially, the Board notes that the veteran has bilateral 
scars from hernia operations.  

The veteran's entrance examination report noted that he did 
not have a hernia. Numerous service medical records (SMR's) 
note that the veteran suffered a left inguinal hernia in 
Italy in 1945.  SMR's further show that he was admitted on 
April 29, 1945 for a "hernia, left indirect, inguinal" and 
that he underwent a hernioplasty on May 11, 1945.  However, 
the veteran's separation examination report, dated in August 
1945, noted a right inguinal scar, which was reported to have 
been incurred in service, but was non-symptomatic and non-
disabling.  A May 1946 rating decision granted service 
connection for residuals of a right herniorrhaphy, evaluated 
as noncompensable, effective in August 1945.  The veteran did 
not appeal this decision.

A 1948 report of medical history noted a left-side hernia 
operation in 1945, while in service.

A May 1953 VA examination report noted no complaints of 
residuals of a hernia. Upon examination, no hernia was found.  
A post-operative scar from a left inguinal hernia repair was 
noted to be well healed.  

A June 1996 rating decision granted service connection for 
residuals of a left hernioplasty, evaluated as 
noncompensable, effective in March 1996.  The rating action 
made no reference to a right side inguinal hernia scar.  In 
August 1996, communication was received from the veteran that 
was construed by the RO as expressing disagreement with the 
assigned rating.

In letters dated in May 1996 and October 1997,a letter 
received in April 2000, and in his substantive appeal 
received in January 2002, the veteran stated that it was the 
right side operated on in service for a hernia.   

During an April 1997 personal hearing, the veteran provided 
testimony with respect to residuals of a right hernia.  He 
stated that the right hernia occurred during service and that 
the left hernia occurred when he was a civilian, about four 
years after service.  The veteran testified that the he had 
no problems with his right hernia and that he did not wear 
any type of belt or bandage for it.  

A rating decision dated in May 1997 amended the effective 
date for the veteran's service-connected residuals of a left 
hernioplasty from March 1996 to August 1945. The RO also 
noted that the left hernia had previously been incorrectly 
cited as a right hernia in the 1946 rating decision.  

The immediate question presented for consideration is whether 
the RO properly took action to redesignate the location of 
the hernia from right to left or whether this constituted an 
attempt to sever service connection for the previously 
granted right sided hernia.  The law provides that once 
service connection has been in force for a disability for ten 
or more years, service connection for that disability may not 
be severed unless it is shown that the original grant was 
based on fraud or that the veteran did not have the requisite 
service or character of discharge from service.  38 U.S.C.A. 
§ 1159; 38 C.F.R. § 3.957.  The VA General Counsel has 
addressed this question in a precedential decision which is 
binding on BVA.  38 C.F.R. § 19.5.

In this opinion, it was determined that the RO is permitted 
to redesignate the service-connected disability to accurately 
reflect the actual anatomical location of the injury, 
provided the redesignation does not result in severance of 
service 


connection for the injury in question.  In arriving at this 
conclusion, the General Counsel stated the following:

It is significant in this case action by 
VA would merely involve correcting a 
decision to reflect the actual site of 
the disability without changing the 
veteran's service connected status.  In 
our view, this is distinguishable from 
severing service connection.  Here there 
is one donor site scar and hence one 
service-connected disability resulting 
from that scar.  The "frozen" service 
connection determination would be 
maintained because correction of the 
anatomical site would not change the fact 
that the veteran is service connected for 
a donor site scar on the pelvis.

The opinion went on to say in analyzing the intent of 
Congress in passing the law, that there was nothing in the 
legislative history that would suggest that Congress intended 
for VA to interpret the law in such a manner as to cause VA 
to maintain two service-connected ratings for one disability.  
See VAOPGCPREC 50-91.  In looking at this interpretation of 
the law regarding protection, the Board is constrained to 
hold that the attempt to redesignate the location of the scar 
does violate the law providing for protection of service 
connection for a particular disability.  The General Counsel 
placed great emphasis on the fact that in the case before it, 
there was only one scar, clearly implying that if there were 
two scars the result would be different.  If the veteran 
currently had only one herniorrhaphy scar, then the RO would 
certainly be entitled to redesignate the location; however, 
in this case, the veteran does, in fact, have scars on both 
sides and he has even argued that it was the right side that 
was repaired in service.  Under such circumstances, the law 
does not allow for redesignating the location of the hernia 
repair and the grant of service connection for the right 
sided scar is protected and must be maintained.



ORDER

The grant of service connection for postoperative residuals 
of a right inguinal hernia is protected; the appeal is 
granted.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

